Fourth Court of Appeals
                                       San Antonio, Texas
                                     DISSENTING OPINION
                                           No. 04-13-00848-CV

                                       IN RE Samantha LOZANO,

                                     Original Mandamus Proceeding 1

Opinion by: Rebeca C. Martinez, Justice
Dissenting Opinion by: Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 20, 2013

           This case involves the best interest of a four-year-old child and the extent to which a parent

with an established history of drug abuse, including heroin, will have unrestricted and

unsupervised possession of the child. Because of the nature of the case, I believe the trial court

should have ordered the records produced and conducted an in camera inspection to determine

whether the records were relevant to a determination of the child’s best interest. I therefore

respectfully dissent to the summary denial of the petition for a writ of mandamus.


                                                        Luz Elena D. Chapa, Justice




1
 This proceeding arises out of Cause No. 2010EM500779, styled In the Interest of M.A.J., A Child, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.